Citation Nr: 9909391	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of shell 
fragment wounds to the back, left arm, and the right 
arm/shoulder.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1966 
to May 1969.  He served in Vietnam and his decorations 
include the Combat Action Ribbon and the Purple Heart Medal, 
3rd award.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for PTSD with assignment of a 30 percent disability 
evaluation.  By this same rating action, the RO denied 
service connection for a skin rash due to Agent Orange 
exposure and entitlement to nonservice-connected pension was 
also denied.  In addition, the RO adjudicated the issue of 
materiality of evidence to reopen a claim for service 
connection for shell fragment wounds of the right shoulder, 
left leg, and lower/middle back, and the claim was denied. 

In January 1995, the veteran was afforded a hearing before a 
hearing officer at the Montgomery RO, and the hearing officer 
decision is set forth in a June 1995 Supplemental Statement 
of the Case.  The hearing officer granted the following 
claims: service connection for residuals of a shell fragment 
wound to the left leg; an increased evaluation of 50 percent 
disabling for PTSD; and entitlement to nonservice-connected 
pension benefits.  The denials of service connection for a 
skin rash (claimed as secondary to Agent Orange exposure) and 
for residuals of shell fragment wounds to the right shoulder 
and the back were continued.  

The issues of entitlement to an increased evaluation for PTSD 
and service connection for shell fragment wound residuals are 
the subject of a Remand which immediately follows this 
decision.  


FINDINGS OF FACT

1.  The veteran served in Vietnam and his decorations include 
the Combat Action Ribbon and the Purple Heart Medal, 3rd 
award.  

2.  The available medical evidence does not suggest that the 
veteran's currently manifested skin disorders are 
etiologically related to his period of active service or to 
Agent Orange exposure therein.  

3.  Pursuant to a rating action of July 1982, service 
connection was denied for shrapnel wounds.  As the veteran 
did not initiate an appeal within one year of notification of 
the adverse decision, the July 1982 rating determination 
became final.  

4.  Evidence submitted since July 1982 includes copies of two 
1967 telegrams in which the veteran's parents were informed 
that he had sustained fragmentation wounds to his upper right 
arm and to his left arm while serving in combat in Vietnam; 
and a 1994 private treatment report which shows the finding 
of a shrapnel scar on the veteran's back.  

5.  The additional evidence submitted since July 1982 bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for residuals shell 
fragment wounds to the back, left arm, and the right 
arm/shoulder.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin rash, claimed 
as secondary to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

2.  The additional documentation submitted since July 1982 
constitutes new and material evidence which is sufficient to 
reopen the veteran's claim for service connection for 
residuals of shell fragment wounds to the right arm/shoulder, 
and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for skin rash, claimed as secondary to 
Agent Orange exposure

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma). See 38 C.F.R. § 3.309(e) (1998).  Exposure to 
Agent Orange is presumed for a veteran who served in the 
Republic of Vietnam during the Vietnam era and who has a 
disease listed at 38 C.F.R. § 3.309(e) (1998).  38 C.F.R. § 
3.307(a)(6)(iii) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991), and 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Evidence

Service medical records show that in January 1966, while he 
was serving at Camp Lejeune in North Carolina, the veteran 
complained of itching and a rash on his arm.  An impression 
of poison ivy was given.  In 1966, the veteran was treated 
for a boil or cyst on the inside of his left groin, which was 
described as an inguinal cyst.  

In April 1967, the veteran sought treatment for complaints of 
ring worm on his legs and arm and he indicated that the rash 
comes and goes.  He was assessed with tinea corporis.  In 
September 1967, he was assessed with jungle rot on his chin.  
A subsequent September 1967 treatment note shows that the 
veteran had a bad rash spreading on his chin, which they had 
not been able to get rid of.  It was noted that he appeared 
to have tinea barbae.  

The report of the veteran's May 1969 separation examination 
shows that his skin was clinically evaluated as normal.  

In August 1980, the veteran underwent an Agent Orange 
protocol examination.  The report shows that he sought 
treatment with complaints of an increase in a cystic 
structure on the ulnar aspect of his wrist over the past 
several months.  At this time, the veteran provided a history 
that he was in Vietnam in the Marine Corps infantry, and he 
was out in the field for most of the time there.  He 
indicated that he ate rations as well as food and water from 
the area and his duty was "all in the bush."  He didn't 
remember a good history for exposure, and he recalled that he 
suffered some shrapnel and napalm injuries while he was 
there.  With regard to questions regarding when and where the 
toxic chemical exposures occurred, the severity of the 
exposure, the time of the exposure, the type of contact, 
protective gear, et cetera, notations of "unknown" were 
made.  

On objective examination, the skin was noted to be abnormal 
due to a condyloma acuminatum of the left groin and a 
ganglionic cyst.  

Private outpatient treatment reports show that in August 
1988, the veteran was assessed with cellulitis based on 
objective findings of erythema, induration, and lymphangitis 
on examination of his face.  

In a February 1994 statement, the veteran indicated that he 
suffers from skin rashes caused by exposure to Agent Orange 
and his four children suffer from the same rashes.  He stated 
that he was treated for the rashes while he was in Vietnam.  

In April 1994, the veteran was afforded VA examinations for 
compensation and pension purposes.  The general medical 
examination report shows that he complained that he had been 
having a lot of skin rashes since he was in the service.  On 
examination of the skin, there was some erythema of the 
shoulders and upper chest, resembling sun exposure.  There 
was no obvious rash or lesions.  The report of the mental 
disorders examination shows that the veteran complained of a 
skin rash which occurs periodically all over his body, in his 
groin and under his armpits.  He stated that he does not know 
what caused this skin disorder but he believes it may be 
related to Agent Orange.  A diagnosis of skin rash was given.  

In December 1994, the veteran sought private treatment with 
complaints of a rash that "comes and goes" since 1966.  He 
described a rash of the past few days which was pruritic and 
scaly, with recurrent skin cysts.  On objective examination, 
there were multiple skin cysts that were not inflamed.  
Findings also included several patches of scaly, 
hyperpigmented lesions on the skin and a burn scar on the 
left wrist.  The report shows assessments of "rash, ? 
eczema" and skin cysts.  Topicort was prescribed as 
treatment.  

The record includes a lay statement, dated January 1995, in 
which the veteran's aunt indicates that the veteran has a 
chronic skin rash which seems to be with him permanently.  
She described the rash as sometimes bad, sometimes not so 
bad, and she indicated that it occurred even in the coldest 
of winter when there is little or no exposure to the sun.  
She further stated that his doctors had told him the rash was 
due to over-exposure to the sun, although it was the 
veteran's belief that it was Agent Orange-related.  

In January 1995, the veteran was afforded a hearing before a 
local officer at the Montgomery RO.  He testified that one 
time his VA doctor had told him his skin rash looked like 
ring worm and that another time he was told it looked like a 
sun rash, but that no tests had been done.  He indicated that 
his private doctor had given him a test and told him the skin 
rash was a fungus type.  The veteran stated that the skin 
rash occurs about 7 or 8 times a year, sometimes less, and 
the seasons had nothing whatsoever to do with it.  He 
reported that an atopical cream of some kind had been 
prescribed, and it seemed to ease the itching a little bit.  
The rash was described as scaly sores that start to run if he 
scratches them.  

In April 1995, the veteran was afforded a VA general medical 
examination for compensation and pension purposes.  At this 
time, he complained of a recurrent rash with whelps and hives 
on the upper body and face, leaving him sometimes with edema 
of the face.  The report shows that on objective examination 
of the skin, there was some redness around the neck and 
shoulder girdle with an impression of some swelling of the 
skin of the face.  He did not have any hives and there were 
no visible areas of scarring after itching which he had 
complained of.  





Analysis

As noted, the veteran must submit evidence which is 
sufficient to establish a well grounded claim.  In order for 
a claim to be well grounded, there must be (1) competent 
evidence of a current disability as provided by a medical 
diagnosis, (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition. Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology." Id.

Having reviewed the evidence, the Board is of the opinion 
that a well grounded claim has not been presented with regard 
to the claim for service connection for a skin rash, claimed 
as secondary to Agent Orange exposure.  Specifically, service 
connection is not warranted on either a direct or a 
presumptive basis for an Agent-Orange-related skin disorder.  

Because the veteran served in Vietnam during the Vietnam era, 
exposure to Agent Orange is presumed if the evidence shows 
that he has one of the diseases listed at 38 C.F.R. 
§ 3.309(e) (1998).  However, none of the skin disorders for 
which the veteran has received post-service treatment (to 
include cellulitis, ganglionic cyst, condyloma acuminatum of 
the left groin, and most recently, skin cysts and a rash 
characterized as questionable eczema) are contemplated by the 
presumptive service connection provisions of that section.  
Thus, presumptive service connection is not warranted for the 
veteran's currently manifested skin disorders.  

With regard to service connection on a direct basis, the 
United States Court of Appeals for the Federal Circuit 
recently determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 3 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there has 
been no competent evidence, to include a medical opinion, 
which establishes the reasonable possibility of an 
etiological connection between herbicide exposure and the 
development of a skin disorder.  

Service medical records show treatment for tinea barbae, 
tinea corporis, and jungle rot.  However, these skin problems 
apparently resolved without residuals as the veteran's skin 
was clinically evaluated as normal at the time of his 
discharge in 1969.  Thereafter, the veteran was assessed with 
a ganglion cyst on his wrist and condyloma acuminatum of the 
left groin in 1980, but there is no evidence suggesting that 
this skin pathology was related to the veteran' period of 
active service or to Agent Orange exposure therein.  More 
recent post-service records show treatment for cellulitis in 
1988, and in 1994, he was assessed with skin cysts and a rash 
characterized as questionable eczema.  However, there is no 
competent evidence, to include a medical opinion, which 
suggests that the veteran's currently manifested skin 
disorders are the etiological result of in-service exposure 
to Agent Orange.  Consequently, the claim is not well 
grounded as there is no evidence of a link, or nexus, between 
the claimed disability and exposure to Agent Orange during 
the veteran's period of active service.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995). 

In addition, the evidence is not indicative of continuity of 
symptomatology or the manifestation of a skin disease of a 
chronic nature which would be sufficient to render the 
veteran's claim as well-grounded under Savage, supra.  

The veteran contends that he has suffered from rashes ever 
since the time of his Vietnam service and that it is his 
belief that these rashes are related to Agent Orange 
exposure.  However, as a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

Thus, the Board finds that the veteran has failed to present 
a well grounded claim with regard to the issue of entitlement 
to service connection for a skin disorder, as secondary to 
Agent Orange exposure.  Further, the Board views its 
discussion above, together with the information provided in 
the statement of the case and other correspondence from the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a skin disorder.  Robinette v. Brown, 8 Vet.App. 69 
(1995).


New and Material Evidence

Pursuant to a July 1982 rating decision, service connection 
was denied for shrapnel wounds which the veteran claimed to 
have sustained on his left arm and left leg during his active 
service.  Thereafter, the veteran did not initiate an appeal 
within one year of notification of the adverse decision.  

In making its July 1982 rating determination, the RO found 
that the service medical records made no reference whatsoever 
to combat wounds, and none were shown on physical examination 
at separation.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1997), 38 C.F.R. § 20.1103 (1998).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The Court of Appeals for Veterans Claims (Court), which was 
formerly known (prior to March 1, 1999) as the United States 
Court of Veterans Appeals, has held that the provisions of 
38 U.S.C.A. § 5108 (West 1991) require a review of all 
evidence submitted by the claimant since the last final 
denial of a claim in order to determine whether a claim must 
be reopened and adjudicated on the merits.  Glynn v. Brown, 6 
Vet.App. 523, 529 (1994); see also Evans v. Brown, 9 
Vet.App. 273, 285 (1996).

As the RO's July 1982 denial of a service connection claim 
for shrapnel wounds was not appealed, the decision became 
final.  Therefore, the issue presently before the Board is 
whether new and material evidence has been submitted since 
the RO's June 1982 decision, such that the claim for service 
connection for residuals of shell fragment wounds to the 
back, left arm, and the right arm/shoulder can be reopened 
and adjudicated on its merits.  

The Court has summarized case law on claims to reopen 
previously and finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.  

Manio v. Derwinski, 1 Vet.App. 140 (1991).  

In a recent decision, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit overruled the Court's 
definition of materiality, as it applies in the context of a 
reopened claim, which was outlined in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit determined that the provisions of 
38 C.F.R. § 3.156 (1998) constitute the appropriate standard 
for determining whether new and material evidence has been 
submitted.  In sum, Hodge provides for a reopening standard 
on the basis of whether new evidence (1) bears directly or 
substantially on the specific matter under consideration, and 
(2) is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

The additional evidence submitted since July 1982 consists of 
statements by the veteran on appeal, reports of VA and 
private medical examinations, testimony given at a personal 
hearing, and a copies of telegrams which were sent to the 
veteran's family by his service department.  

The first telegram is dated June 5, 1967, and is addressed to 
the veteran's parents.  In it, the Acting Commandant of the 
Marine Corps confirmed that the veteran sustained a 
fragmentation wound to the upper right arm from a mortar 
round while participating in an operation against hostile 
forces in the vicinity of Quang Tri, Republic of Vietnam.  It 
was further noted that he was treated in the field and 
returned to duty, and that the prognosis was excellent.  A 
second telegram indicates that on September 7, 1967 in the 
vicinity of Quang Tri, the veteran sustained a fragmentation 
wound to the left arm from a hostile mortar round while on 
patrol during an operation. 

In a statement dated February 1994, the veteran indicated 
that he wished to reopen his claim for service connection for 
wounds received in Vietnam.  He stated that he had shell 
fragment wounds in his right shoulder, his left leg, and in 
his lower/middle back.  He indicated that he had three Purple 
Hearts from wounds received while in combat.  

In April 1994, the veteran was afforded a VA examination for 
compensation and pension purposes.  The examination report 
shows that he reported superficial shrapnel wound on two 
occasions during his Vietnam service as well as a burn on his 
back once, and none were severe enough to require medical 
treatment.  On examination of the musculoskeletal system, no 
scars were found and no burns were found.  

In an August 1994 statement, the veteran indicated that scars 
were not noted on the VA examination because the physician 
refused to look at the scars from the shell fragment wounds 
and the burn scars from napalm.  He requested that he be 
granted a compensation and pension examination in order to 
determine the extent of his scars.  

A December 1994 private medical report shows findings of 
shrapnel scars on the left calf and back.  

In January 1995, the veteran was afforded a hearing before a 
local officer at which time he testified that during his 
combat service, he was hit by shell fragments on the 
shoulders, the left leg, and the back.  

The report of an April 1995 VA examination shows findings of 
scars on the left leg about one inch in diameter from 
shrapnel.  

In the Board's view, the additional evidence submitted since 
July 1982 constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for 
residuals of shell fragment wounds to the back, left arm, and 
the right arm/shoulder.  Specifically, the RO's previous 
denial was based on a finding that no combat wounds were 
referenced in the service medical records and none were shown 
on the physical examination at separation.  However, the 
record now includes telegrams which represent positive proof 
that the veteran sustained fragmentation wounds to his upper 
right arm and his left arm while he was serving in Vietnam.  
Furthermore, a private physicians' report shows findings of a 
shrapnel scar on the veteran's back, which is consistent with 
his contention of sustaining a wound to that area.  In light 
thereof, the Board is of the opinion that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration.  Furthermore, in the Board's 
view, this additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim. 

Accordingly, the Board finds that the additional evidence 
submitted since July 1982 constitutes evidence which is both 
new and material to the veteran's claim for service 
connection for residuals of shell fragment wounds to the 
back, left arm, and the right arm/shoulder, and the claim is 
reopened.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for a skin rash, claimed as secondary to 
Agent Orange exposure.

As new and material evidence has been presented, the claim 
for service connection for residuals of shell fragment wounds 
of the back, left leg, and the right arm/ shoulder is 
reopened.  





REMAND

Having reopened the claim for service connection for 
residuals of shell fragment wounds to the back, left leg, and 
right arm/shoulder, the Board finds that a remand is 
necessary in order to conduct further evidentiary development 
and to ensure compliance with due process considerations.  
The Board has also concluded that further evidentiary 
development is required with regard to the veteran's claim 
for an evaluation in excess of 50 percent disabling for PTSD.  

As noted in the previous decision, the record demonstrates 
that the veteran sustained fragmentation wounds to his upper 
right arm and his left arm while serving in Vietnam.  In 
addition, a private physicians' report shows findings of a 
shrapnel scar on the veteran's back, a finding which is 
consistent with the veteran's contentions of sustaining a 
fragment wound to that area.  However, the 1995 VA 
examination report notes only one shrapnel scar, on the left 
leg, and service connection was subsequently granted for the 
residuals thereof.  In the Board's view, it is necessary to 
obtain examinations of the veteran's back, upper right arm, 
shoulder, and upper left arm, in order to determine the exact 
nature of any currently manifested scars and/or other 
residuals of shrapnel wounds which may be present in those 
areas.  

With regard to PTSD, the record indicates that the veteran 
was afforded VA mental disorders examinations in 1994 and 
1995.  However, multi-axial diagnoses, to include Global 
Assessment of Functioning (GAF) scores, were not provided at 
those times.  Additionally, the criteria pertaining to the 
evaluation of mental disorders (as found in 38 C.F.R. § 4.125 
et seq.) have been amended, effective November 7, 1996.  In 
the Board's view, the veteran should be afforded a new VA 
examination which is conducted in light of the amended rating 
criteria pertaining to mental disorders and according to the 
criteria set forth in the Diagnostic Statistical Manual for 
Mental Disorders (DSM-IV).  On remand, recent treatment 
records will be sought and the veteran will be afforded the 
opportunity to present additional argument in support of his 
claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any treatment 
he has received for PTSD between 1995, 
the date of the most recent treatment 
reports which are currently of record, 
and the present time, to include either 
VA or private sources.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the records pertinent to treatment of 
PTSD.  All records obtained through these 
channels should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for the following examinations:

a.  A general medical examination for the 
purpose of determining the exact nature 
of any currently manifested residuals of 
fragmentation/shrapnel wounds to specific 
parts of the veteran's body.  Examination 
of the back, shoulders, and the right and 
left upper extremities should be made for 
the purpose of identifying any residuals 
of shrapnel wounds to those areas, to 
include scarring or any other noted 
residuals.  The size, location, 
appearance, color, shape, or any other 
distinguishing scar characteristics 
should be noted for description purposes, 
to include a notation as to whether the 
scars appear well-healed and whether 
there is any pain/tenderness to 
palpation.  If no scarring/residuals are 
found in a particular area, that finding 
should be specifically noted in the 
examination report.  All objective 
findings should be noted in detail, and 
the veteran's medical history should be 
reviewed prior to the examination.  To 
that end, the claims folder and a copy of 
this remand should be provided to the 
examiner prior to the examination.  

b.  A complete psychiatric evaluation by 
a VA physician.  The psychiatric 
examination should include appropriate 
testing sufficient to establish a 
complete differential, multi-axial 
diagnosis.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  The physician should 
assign a Global Assessment of Functioning 
(GAF) Score for the veteran, consistent 
with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM-IV), and 
the report should explain what the 
assigned score represents.  All currently 
manifested PTSD symptomatology should be 
described in detail.  The examiner should 
render an opinion as to the current 
severity of PTSD, to include an opinion 
as to the degree of occupational and 
social impairment that is indicated by 
the presence of symptomatology which is 
set forth in the revised diagnostic 
criteria.  Complete rationales and 
detailed explanations must be provided 
for any opinion expressed.  The claims 
folder, a copy of this remand, and a copy 
of the revised rating criteria applicable 
to mental disorders, 38 C.F.R. § 4.125 et 
seq. 1996, should be provided to the 
examiner prior to the examination.  In 
addition, the veteran's medical history 
should be reviewed and the claims folder 
should be provided to the examiner.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claims on 
their merits, in order to determine 
whether favorable outcomes are now 
warranted.  If the decisions remain 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

4.  These claims must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







The purpose of this REMAND is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

- 19 -


- 1 -


